DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 05/04/2022 have been entered. 

Status of Claims
	Claims 1, 3-7, 9-19 remain pending in the application. 

Claim Interpretations
	Claim 1 has been amended such that it recites “wherein the second part comprises a planar face that is at least partially coated by at least one of an oligomer layer and a polymer layer”. For later claims that recite “the coating”, it will be read as referring to the at least one oligomer layer and polymer layer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 10-13, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 1-2 recites “wherein the planar face comprises a plurality of at least one of cell adhesion regions and coating regions.” It is unclear how there can be a plurality of cell adhesion regions if there only needs to be at least one. If there is only one cell adhesion region, it is not a plurality as a plurality is two or more. It is suggested to amend the claim to remove “at least one of”, such that the claim would recite “a plurality of cell adhesion regions and coating regions.” 
Regarding claim 5, line 3 recites “in particular strictly monotonously”. It is unclear if the phrase “in particular” limits the claim to strictly monotonous regions or just monotonous regions. 
Regarding claim 7, lines 3 and 6 recites the phrase “in particular”. It is unclear if this phrase limits the claim to the range of less than 500 nm or a range less than 1 µm. 
Regarding claim 10, line 4 recites the phrase “in particular”. It is unclear if this phrase limits the claim such that the coating must comprise polyvinyl alcohol or if it can comprise any of the claimed classes of polymer, without also comprising polyvinyl alcohol. Further, it is noted that PVA at the end of the claim should be in parentheses in order to make clear that it is merely an acronym for polyvinyl alcohol. 
Claim 11, lines 1-3 recites “wherein the surface of the coating comprises, in predetermined regions, at least one of molecules, oligomers and polymers capable of cell adhesion.” It is unclear if the coating of claim 11 is the same or different from claim 1. Claim 1 lines 8-11 is drawn to the second part comprising a planar face that is at least partially coated by at least one of an oligomer layer and a polymer layer, the at least one of an oligomer layer and a polymer layer being at least one of cell-rejecting and biomolecules-rejecting. If the coatings are the same, then how can at least one of the oligomer and polymer layer be cell-rejecting and biomolecules-rejecting, and at the same time the coating comprising in predetermined regions, at least one of molecules, oligomers and polymers capable of cell adhesion? For examination, it will be interpreted that the molecules, oligomers, and polymers capable of cell adhesion are different from the coating claimed in claim 1. 
Regarding claim 12, lines 1-3 recite “wherein the sample reservoir comprises at least one of an opening and a cavity, wherein the at least one of an opening and cavity is formed by at least one of a through-hole and a recess in the first part.” It is unclear if the cavity formed by a recess in the first part is different or the same as the sidewalls and ceiling formed by the first part from lines 6-7 of claim 1 (where the sample reservoir is defined by a first part and second part comprising sidewalls, a ceiling, and a bottom lines 4-5). If the first part has sidewalls and a ceiling, where the sample reservoir is delimited by the combination of the first part and second part (the second part being planar and defining the bottom), then that structure can be a recess in the first part to create a cavity. For examination, it will be interpreted that the cavity is what the combined structure of the sidewalls and ceiling form. 
Regarding claim 13, line 2 recites the phrase “in particular”. It is unclear if the phrase limits the claim to two-dimensional elements with a thickness of 50 to 250 µm or can the claim be met by any two-dimensional element. 
Line 3 recites the phrase “preferably”, and it is unclear if this limits the scope of the claim to elements with a thickness of 100 to 200 µm or to those with a thickness of 50 to 250 µm. 
Further, it is unclear what it is meant by “two-dimensional element” as all objects are understood to have three dimensions. Even if the element is a flat piece of paper, there would still be a height, length, and thickness (three dimensions). 
Regarding claim 16, line 1 recites the phrase “in particular”. It is unclear if this phrase limits the claim to sample chambers as set forth in claim 1, or to any sample chamber. 
Claims 17-18 are rejected by virtue of being dependent on a rejected claim. 
Regarding claim 19, line 2 recites “the first part has a configuration of a cover plate including a recess” and lines 4-5 recites “the sample reservoir is configured as a channel-like cavity which is formed by the recess in the cover plate in combination with the bottom plate.” It is unclear if the recess of the first plate is the same or different from claim 1 where the first part has a sample reservoir defined by a first part and second part comprising sidewalls, a ceiling, and a bottom lines 4-5, where the first part forms the sidewalls and ceiling formed on lines 6-7. For examination, it will be interpreted that the recess is what the combined structure of the sidewalls and ceiling form.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9-10, 12-13, 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahl (US-2010/0175488-A1).
	Regarding claim 1, Kahl teaches a sample chamber (sample chamber) ([0006], Figure 3), comprising 
a first part (cover plate 1) ([0091], Figure 3); 
a second part (bottom plate 2) connected to the first part (1) ([0091], Figure 3); and 
a sample reservoir (recess 3) delimited by the first part (1) and second part (2) and comprising sidewalls, a ceiling and a bottom ([0091], Figure 3), 
wherein at least one of the sidewalls and the ceiling are formed by the first part (1) and the bottom is formed by the second part (2), 
Figure 3 illustrates a further embodiment of a sample chamber similar to that seen in Figures 1 and 2, with the main difference being the area of the planar element 8 ([0091]). Therefore, it is understood that the sample chamber seen in Figure 3 will have the same side view as seen in Figure 2 and will have the same structural components as described in Figure 1 with the exception of the planar element 8. [0066] recites that “the recess 3 has a base 4, so that through the bottom plate 2 a reservoir in the shape of a cavity is formed in the cover plate and thus in the sample chamber.” Therefore, the recess 3 (sample reservoir) will have sidewalls, a ceiling, and a bottom. The sidewalls and ceiling of the recess 3 (sample reservoir) will be defined by the cover plate 1 (first part) and the bottom of the recess 3 (sample reservoir) will be defined by the bottom plate 2 (second part). 
wherein the second part (2) comprises a planar face that is at least partially coated by at least one of an oligomer layer and a polymer layer, the at least one of an oligomer layer and a polymer layer being at least one of cell-rejecting and biomolecules-rejecting, 
It is stated by [0009] that the planar element can be a film that can comprise polyamide, which is understood to be a polymer. It is understood that the planar element 8 is a film, where the film is understood to be a coating. It is stated by the instant specification that the coating may comprise polyamides on page 7 paragraph 1, a polyamide is also one of the claimed coatings in claim 10. It is also seen in Figures 2 and 3 that the planar element 8 (coating) is on the bottom plate 2 (second part), and will thus at least partially coat the bottom plate 2 (second part).
While Kahl does not address that the polyamide film is cell or biomolecules rejecting, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the prior art has a substantially identical coating composition, and a prima facie case for anticipation is made. Absent persuasive evidence that the coatings are different, the prior art is considered to have the same properties with respect to cell or biomolecule rejecting properties as that is claimed. MPEP § 2112.01 (I-IV).
wherein the first part (1) defines a base portion (base 4) having an upper surface and at least two projections (prominences 6), each projection (6) extending perpendicular to the sample reservoir (3) and extending beyond the upper surface, each projection (6) defining a separate opening into the sample reservoir (3) ([0068], Figure 3), and
	When describing Figure 3, prominences 6 (projections) are not described. However, as Figure 3 is understood to be similar to that of Figure 1 with the only difference being the planar element 8, the prominences described for Figure 1 are the same as they are seen in Figure 3. It is seen in Figure 3 that the prominences 6 extend beyond the upper surface of base 4 (base portion), and that each prominence 6 defines an opening into the recess 3 (sample reservoir).   
wherein the at least one of an oligomer layer and a polymer layer is provided along and directly adjacent to the sidewalls.
	It is recited by [0091] that “Instead the area of the element 8 corresponds to the size of the recess 3.” It is therefore understood that the planar element 8 seen in Figure 3 will be along and directly adjacent to the sidewalls. 
Regarding claim 3, Kahl further teaches wherein the planar face comprises at least one predetermined cell adhesion region that is not covered by the coating.
It is stated by [0007] that the planar element has holes with a predetermined arrangement and/or size, with [0008] stating that molecules or cells to be examined are held in the holes of the planar element. It is understood that the planar element 8 is a film that will have holes in it. As such, where the holes are there will be no film with the holes defining the at least one cell adhesion region. 
Regarding claim 4, Kahl further teaches wherein the planar face comprises a plurality of at least one of cell adhesion regions and coating regions.
[0008] states that molecules or cells to be examined are held in holes of the planar element, [0014] states that the holes of the planar element can be arranged in a grid. With holes arranged in a grid, it is understood that there will be multiple cell adhesion regions where the holes are. 
Regarding claim 5, Kahl teaches the sample chamber of claim 4. Kahl further teaches wherein at least one of a distance between neighboring cell adhesion regions and a size of the areas of neighboring cell adhesion regions changes monotonously, in particular strictly monotonously, along a linear direction.
As stated by [0014], the holes of the planar element can be arranged regularly in the form of a grid. It is understood that with a grid formation, the distance between neighboring cell adhesion regions will change monotonously in a linear direction. [0014] states that the diameter of the holes can be constant.
Regarding claim 6, Kahl further teaches wherein the coating comprises one or more locally restricted recesses, and wherein the coating comprises the bottom of the recesses.
It is understood that the planar element 8 is a film/coating that has holes that hold molecules or cells ([0008]). It is understood that as the holes will be formed through the thickness of the planar element 8, the bottom of these holes will be the same material, and will therefore the coating will comprise the bottom of the holes (recesses). 
Regarding claim 7, Kahl teaches wherein the coating has one or more of the following aspects: 
when comprising recesses formed by a variation of the layer thickness, the layer thickness outside the recesses having a constant layer thickness of less than 2000 µm, and within the recesses having a layer thickness of less than 1 µm, in particular less than 500 nm.
	It is stated by [0012] that the planar element 8 can have a thickness of 3-500 µm, preferably 40-300 µm. It is understood that the holes will have a coating layer less than 500 nm, as there will be no coating where the holes of the planar element occur. 
Regarding claim 9, Kahl further teaches wherein the coating has one or more of the following aspects:
not being toxic for cells.
	It is understood that as the planar element 8 will have holes that will hold cells, and where cells can grow in the holes, the planar element 8 (film/coating) is not toxic for cells ([0013]). 
Regarding claim 10, Kahl further teaches wherein the coating comprises one or more of the following: polyamides, see claim 1 supra. 
Regarding claim 12, Kahl further teaches wherein the sample reservoir (3) comprises at least one of an opening (through hole 5) and a cavity, wherein the at least one of an opening (5) and a cavity is formed by at least one of a through-hole and a recess in the first part (1) ([0068], Figures 1-2).
It is understood that the elongated recess 3 (sample reservoir) is formed by a recess in the cover plate 1 (first part) to form a cavity, and that the through hole 5 is also formed as a through-hole in the cover plate 1 (first part) ([0007], [0021]). 
Regarding claim 13, Kahl further teaches wherein the second part (2) is a two-dimensional element, and in particular the two-dimensional element has a thickness of 50 to 250 µm, preferably 100 to 200 µm.
It is stated by [0024] that the bottom plate 2 (second part) has a thickness of 50-250 µm, preferably 100-200 µm. 
Regarding claim 15, Kahl further teaches wherein one or more of the following aspects are met: 
at least one of the first part and the second part comprises at least one of a plastic and an elastomer; 
	As stated by [0026], the cover plate 1 (first part) and/or the bottom plate 2 (second part) can comprise plastic. 

Regarding claim 16, Kahl teaches a method of fabricating a sample chamber, in particular according to claim 1, comprising the steps of: 
providing a first part (1); 
providing a second part (2), the second part (2) having a planar face; 
coating at least partially the planar face with a layer of at least one of an oligomer and a polymer that is at least one of cell-rejecting and biomolecule-rejecting; and 
connecting the first part (1) to the second part (2) so as to form a sample reservoir (3) that is delimited by the first part (1) and the second part (2) and comprises sidewalls, a ceiling and a bottom, wherein at least one of the sidewalls and the ceiling is formed by the first part (1) and the bottom is formed by the second part (2), 
[0029]-[0032] states that a method of manufacturing the sample chamber is done by providing a cover plate 1 (first part) and a bottom plate 2 (second part) with a recess provided in the cover plate 1 (first part) to form a reservoir with the bottom plate 2 (second part) and wherein the surface of the cover plate 1 (first part) opposite the recess has a planar region and a prominence, where an adhesive layer is applied and the cover plate 1 (first part) and bottom plate 2 (second part) are pressed together. It is understood that the planar element 8 (film/coating) will be pressed between the cover plate 1 (first part) and bottom plate 2 (second part) as seen in Figure 3. From Figures 2 and 3, it is understood that the cover plate 1 (first part) will form sidewalls and a ceiling, and the bottom plate 2 (second part) will define a bottom. From Figure 3, the planar element 8 (film/coating) will at least partially cover the planar face of the bottom plate 2 (second part).
wherein the first part (1) defines a base portion having an upper surface and at least two projections (6), each projection (6) extending perpendicular to the sample reservoir (3) and extending beyond the upper surface, each projection (6) defining a separate opening into the sample reservoir (3),  
wherein the at least one of an oligomer layer and a polymer layer is provided along and directly adjacent to the sidewalls.
It is recited by [0091] that “Instead the area of the element 8 corresponds to the size of the recess 3.” It is therefore understood that the planar element 8 seen in Figure 3 will be along and directly adjacent to the sidewalls.

Regarding claim 19, Kahl further teaches the sample chamber of claim 1, wherein 
the first part (1) has a configuration of a cover plate including a recess, 
the second part (2) has a configuration of a bottom plate, and 
the sample reservoir (3) is configured as a channel-like cavity which is formed by the recess in the cover plate in combination with the bottom plate.
[0007] recites “… a cover plate and a bottom plate which is joined thereto in a fixed manner, wherein a recess is provided in the cover plate so that a reservoir is formed by the bottom plate…” It is further seen in Figure 3 that the recess 3 (sample reservoir) is in the shape of a channel. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US-2010/0175488-A1) in view of Fisher (WO-2017/095917-A1).
Regarding claim 6, Kahl teaches the sample chamber of claim 1. If it is determined that Kahl does not teach wherein the coating comprises one or more locally restricted recesses, and wherein the coating comprises the bottom of the recesses, in the analogous art of capturing cells in a digital microfluidic system Fisher teaches a microwell device with a plurality of microwells that can hold cells of interest (Fisher; abstract).
Specifically, Fisher teaches a substrate 1010 with a polyimide layer 1015 where the polyimide layer 1015 is recessed ([0113], Figures 10A-10D). It is stated by [0119] that the microwells 1035 can be imprinted into a polymer film layer, and as such it is understood that the layer (coating) would be recessed while still having coating on the bottom of the recess. 
It would have been obvious to one skilled in the art to modify the planar element of Kahl such that the holes are instead recessed in the planar element as taught by Fisher because Fisher teaches that the microwells have a size and pitch dimensioned to receive a cell of interest (Fisher; [0019]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US-2010/0175488-A1) in view of Ichiki (US-2011/0275106-A1). 
Regarding claim 11, Kahl teaches the sample chamber of claim 1. Kahl does teach where molecules or cells are held in holes of the planar element (Kahl; [0008]), however Kahl does not teach wherein the surface of the coating comprises, in predetermined regions, at least one of molecules, oligomers and polymers capable of cell adhesion.
In the analogous art of culture containers that hold cultured cells with different coatings, Ichiki teaches a culture container with a film that increases cell adherence (Ichiki; [0021], [0056]). 
Specifically, Ichiki teaches where a polymeric film, such as a coating of polylysine, is formed in first regions 22 to increase absorption of protein, which makes the adherence to cells in the first regions relatively high (Ichiki; [0056], Figure 5A). 
It would have been obvious to one skilled in the art to modify the planar element of Kahl such that in predetermined regions, the holes for example, would have a coating of a material that would increase the adherence to cells as taught by Ichiki because Ichiki teaches that the polymeric film increases the adherence of cells where the coating is (Ichiki; [0056]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US-2010/0175488-A1) in view of Bonde (US-2003/0157586-A1). 
Regarding claim 14, Kahl teaches the sample chamber of claim 1. Kahl does not teach wherein the second part comprises at least one of: one or more elevations, and one or more recesses, wherein the at least one of one or more elevations and one or more recesses are covered by the coating.
In the analogous art of cellular assays that comprise a cover plate and substrate surface, Bonde teaches a device with a substrate and a cover plate with planar opposing surfaces (Bonde; abstract, [0002], [0045]-[0046]). 
Specifically, Bonde recites in [0040] “The substrate surface is typically but not necessarily flat, e.g., the surface may contain raised or depressed regions.”  
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., having the substrate contain raised or depressed regions), and that in combination, each element merely would have performed the same function as it did separately (i.e., holding materials of interest), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the bottom plate of reference Kahl with raised or depressed regions on a substrate surface of reference Bonde, since the result would have been predictable.
It is understood that if the bottom plate (second part) has elevations or recesses, then these elevations or recesses would still be covered by the planar element 8 (film/coating). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US-2010/0175488-A1) in view of Jon (US-2006/0237080-A1). 
Regarding claim 17, Kahl teaches the method of fabricating a sample chamber of claim 16. Kahl does not teach wherein coating the planar face comprises structuring the coating by means of a shaping stamp.
In the analogous art of patterning surfaces, Jon teaches a method of patterning a substrate with a stamp. 
Specifically, Jon teaches coating a patterned stamp with a polymer and contacting the stamp with a substrate to create a pattern (see paragraph [0009]). As seen in Figure 1, a stamp 10 is made of poly(dimethylsiloxane) and has a polymer 14 such as PEG placed on the stamp 10 (see paragraph [0054]). The stamp is then brought into contact with substrate 12 to create the pattern ([0054]). 
It would have been obvious to one skilled in the art to modify the method of Kahl to use the stamping method of Jon to pattern the polyamide on the bottom plate for the benefit of not requiring specialized equipment (Jon; [0005]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US-2010/0175488-A1) in view of Madsen (US-2013/0115466-A1). 
Regarding claim 18, Kahl teaches the method of fabricating a sample chamber of claim 16. Kahl does not teach wherein providing the second part comprises extruding the second part, and coating the second part comprises co-extruding the layer together with the second part, wherein the layer comprises a polymer.
In the analogous art of co-extruding materials, Madsen teaches a medical device element that can be co-extruded (Madsen; [0024]). 
Specifically, Madsen teaches a thermoplastic substrate polymer that is co-extruded with a covalently cross-linked coating which can either be a thermoplastic matrix polymer or a hydrophilic polymer (see paragraph [0197]). 
It would have been obvious to one skilled in the art to modify the method of Kahl such that the fabricating the second part includes where the second part is co-extruded with a polymer layer as taught by Madsen for the benefit of sufficient adhesion of the coating to the substrate (Madsen; [0007], [0008]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,470,110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference patent are drawn to the method of manufacturing a sample chamber with a cover plate and a bottom plate, with the cover plate having a recess so that a reservoir is formed by the bottom plate. The cover plate and bottom plate are pressed together in order to join them. The reference claim has where the cover plate has a recess and opposite to the recess has a planar region and a prominence. It is understood from column 6 lines 42-47 and Figures 1 and 3 of the reference patent that a “prominence” is a projection, and that there can be two. Further, the reference claims a planar element. From column 1 lines 56-67 of the reference patent the planar element can be a film, and that materials include a polyamide. It is understood that a film is a coating, and that while it is not explicitly that the polyamide film is cell or biomolecules rejecting, it is the same structure of the instant claim and will therefore have the properties. 

Response to Arguments
Applicant’s arguments, see page 6 of 9, filed 05/04/2022, with respect to the rejection(s) of claim(s) 1, 3-10, 12-13, 15-16, 19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kahl (US-2010/0175488-A1).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the planar element 8 does not extend upwards the sidewall formed by the first part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
From the specification page 27 when referring to Figure 16a that the coating 1603 covers supply channels 1605 and “additionally extends along the inner edge of the sidewalls 1602.” From the arrangement of the coating 1603 seen in Figure 16a and b, if the coating is placed within and along the boundaries of the channel 1605 it will extend upwards of the sidewall of the channel. As Kahl teaches a planar element 8 that corresponds to the size of the recess 3, it is understood that the planar element will therefore extend upwards along the sidewall of the recess 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796